Case: 11-60352       Document: 00511831768       Page: 1     Date Filed: 04/23/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           April 23, 2012

                                       No. 11-60352                        Lyle W. Cayce
                                     Summary Calendar                           Clerk



TOMAS CERON-SILVAS,

                                                  Petitioner
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent



                           Petition for Review of an Order of the
                              Board of Immigration Appeals
                                   BIA No. A091-824-863



Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The Board of Immigration Appeals (BIA) determined, inter alia, that
Tomas Ceron-Silvas was ineligible for discretionary relief from deportation,
pursuant to a waiver of inadmissibility under former                     § 212(c)1 of the
Immigration and Nationality Act, “because an aggravated felony crime of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            8 U.S.C. § 1182(c) (1994).
   Case: 11-60352    Document: 00511831768       Page: 2    Date Filed: 04/23/2012



                                   No. 10-60342

violence has no comparable ground of inadmissibility.” However, after Ceron-
Silva’s petition for review was filed, the Supreme Court decided Judulang v.
Holder, 132 S. Ct. 476 (2011). In Judulang the Court considered the BIA’s
“comparable-grounds” rule for determining whether an alien is eligible for relief
under former § 212(c). The Court held that the comparable-grounds rule is
arbitrary and capricious under the Administrative Procedure Act, 5 U.S.C. §
706(2)(A). Judulang, 132 S. Ct. at 483-84. The Supreme Court explained that
“[i]n rejecting th[e] rule, we do not preclude the BIA from trying to devise
another, equally economical policy respecting eligibility for § 212(c) relief, so long
as it comports with everything held in both this decision and [I.N.S. v.] St. Cyr[,]
[533 U.S. 289 (2001)].” Id. at 490. Accordingly, it is proper to remand this case
to the BIA to reconsider its decision regarding whether Ceron-Silva is eligible for
§ 212(c) relief.
      We GRANT Ceron-Silva’s petition for review, VACATE the BIA’s
judgment, and REMAND the case to the BIA for reconsideration in light of
Judulang.




                                          2